Citation Nr: 0005432	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for otitis 
media, left ear, with perforated tympanic membrane.

2.  Entitlement to a compensable disability rating for 
tinnitus.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1998 by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Initially, the Board notes that the issue in this case was 
defined by the veteran's service representative at the 
October 1999 Travel Board hearing solely as entitlement to a 
compensable rating for otitis media, left ear, with 
perforated tympanic membrane and tinnitus.  However, at that 
Travel Board hearing and at the October 1998 hearing before 
the RO, as well as in VA Form 9's (Appeal to Board of 
Veterans' Appeals) filed in May and August 1998, the veteran 
indicates he continues to disagree with the 10 percent 
disability rating assigned for bilateral hearing loss.  The 
Board will therefore consider the veteran's claim for an 
increased rating for bilateral hearing loss as part of this 
appeal.  In addition, the Board has severed the consolidated 
issue of otitis media, left ear, with perforated tympanic 
membrane and tinnitus into two distinct issues and will 
consider each separately, as warranted by the Schedule of 
Ratings set forth at 38 C.F.R. § 4.87 (1999).  


FINDINGS OF FACT

1.  The veteran has claimed that his otitis media, left ear, 
tinnitus, and bilateral hearing loss disabilities have 
increased in severity.  

2. With regard to the veteran's claim for entitlement to a 
compensable disability rating for otitis media, left ear, 
with perforated tympanic membrane and for entitlement to a 
compensable disability rating for tinnitus, all relevant 
facts have been properly developed.

3. There is no evidence of current suppuration or aural 
polyps in the veteran's left ear.

4.  The evidence is not at least in equipoise with respect to 
assigning an acoustic trauma etiology to the veteran's 
tinnitus and there is no evidence showing a head injury or 
concussion.  

5.  The veteran's tinnitus is recurrent.


CONCLUSIONS OF LAW

1.  The veteran's claim for compensable disability ratings 
for otitis media, left ear, with perforated tympanic membrane 
and tinnitus and for an increased rating for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App 629 (1992).

2. The criteria for a compensable disability rating for 
otitis media, left ear, with perforated tympanic membrane are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.87a, Diagnostic Code 6200 (1998); 38 C.F.R. Part 
4, § 4.87, Diagnostic Code 6200; 64 Fed. Reg. 25,510 (1999).

3.  The criteria for a compensable disability rating for 
tinnitus are not met prior to June 10, 1999. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 
and 4.87a, Diagnostic Code 6260 (1998).

4. The criteria for a compensable disability rating for 
tinnitus are met from June 10, 1999.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, and 4.87, 
Diagnostic Code 6260, as amended by 64 Fed. Reg. 25202 
through 25210 (May 11, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for a 
compensable disability evaluation for his service-connected 
otitis media, left ear, with perforated tympanic membrane and 
for his service-connected tinnitus and for an increased 
rating for his service-connected bilateral hearing disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  See Proscelle v. Derwinski, 2 
Vet. App 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The percentage ratings in the VA 
Schedule for Rating Disabilities (Schedule) represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(1999).  Moreover, each disability must be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

During the pendency of this appeal, regulatory changes 
amended the Schedule,  including the rating criteria for 
evaluating diseases of the ear.  This amendment was effective 
June 10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board must evaluate 
the appellant's claim for compensable ratings for otitis 
media, left ear, with perforated tympanic membrane and 
tinnitus under both the old criteria in the Schedule and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  With regard to the veteran's claim for an 
increased rating for his bilateral hearing disability, the 
schedular criteria for determining hearing impairment under 
38 C.F.R. § 4.85 remain, in relevant part,  unchanged by the 
amendment; this claim is addressed in the REMAND portion of 
this decision.  

The veteran has been accorded VA examinations and several 
hearings and his treatment records have been associated with 
the file.  With regard to the veteran's claim for entitlement 
to a compensable rating for otitis media, left ear, with 
perforated tympanic membrane and for entitlement to a 
compensable rating for tinnitus, the Board is satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

I.  Entitlement to a compensable rating for otitis media, 
left ear, with perforated tympanic membrane 

The veteran established service connection for otitis media, 
left ear by means of a March 1998 rating decision, in which 
this disorder was consolidated with his perforated tympanic 
membrane and tinnitus and evaluated as zero percent disabling 
from November 1960 under Diagnostic Code 6200 of the 
Schedule.  The veteran now contends that his otitis media of 
the left ear is more severe than currently evaluated, 
warranting a compensable rating.  

As stated above, the criteria for evaluation of diseases of 
the ear were amended during the pendency of the veteran's 
appeal, effective June 10, 1999.  See 64 Fed. Reg. 24,210 
(1999).  Pursuant to the criteria in effect prior to June 10, 
1999 (old criteria), a 10 percent rating is available for 
chronic otitis media, suppurative, during the continuance of 
the suppurative process.  38 C.F.R. § 4.87a (1998).  Under 
the criteria effective June 10, 1999 (new criteria), a 10 
percent rating is assigned for chronic otitis media during 
suppuration, or with aural polyps. 38 C.F.R. § 4.87 (1999).  

A December 1998 VA compensation and pension (C&P) examination 
report indicates a diagnosis of residual repeated otitis 
media, left ear, with perforated tympanic membrane.  The 
examination report further states that "there is no drainage 
in the ear" and makes no mention of aural polyps.  In his 
October 1999 Travel Board hearing, the veteran testified that 
he presently has no observable drainage in his left ear but 
that he regularly uses ear drops for his condition.  
Inspection of the record also reveals that the veteran has 
never complained of or been treated for aural polyps.  

As there is no evidence of current suppuration or aural 
polyps, the Board finds that the evidence does not show that 
a compensable evaluation is warranted under either the old or 
new criteria.  Accordingly, the Board finds that the criteria 
for a compensable rating for otitis media, left ear are not 
met, and the veteran's claim therefore is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.87a, Diagnostic Code 6200 (1998); 38 C.F.R. Part 4, 
§ 4.87, Diagnostic Code 6200; 64 Fed. Reg. 25,510 (1999).

The Board notes that perforation of the tympanic membrane is 
technically rated under Diagnostic Code 6211 of the Schedule, 
but it assigns a maximum zero percent evaluation under both 
the old and new criteria for rating that disorder.  
Therefore, the veteran cannot receive a compensable rating 
for a perforated tympanic membrane under any circumstances 
and consolidating it with otitis media, left ear does not 
prejudice the veteran.  


II. Entitlement to a compensable rating for tinnitus

The veteran established service connection for tinnitus in 
the March 1998 rating decision, but has never specifically 
been assigned a rating under the Schedule because of its 
consolidation with otitis media, left ear.  As the June 10, 
1999 amendment to the regulations had a significant impact on 
this disorder, the Board has severed this issue and will rate 
the veteran's tinnitus under Diagnostic Code 6260 of the 
Schedule.  Although the new regulations were not in effect 
when the March 1998 rating decision was made and the veteran 
has not been given notice of the new regulations, the new 
rating criteria are more favorable to his claim and, as 
discussed below, this decision awards him the highest 
schedular rating available for tinnitus.  It is therefore not 
necessary to remand this claim because the veteran is not 
prejudiced by the Board's consideration of the new 
regulations in the first instance since this decision is 
favorable to him.  

Under the rating criteria for diseases of the ear in effect 
prior to June 10, 1999 (old criteria), Diagnostic Code 6260 
provided a single 10 percent disability rating when tinnitus 
was persistent as a symptom of head injury, concussion, or 
acoustic trauma.  The amended regulations (new criteria) 
continue to provide a single 10 percent disability rating for 
tinnitus, but the only requirement is that the tinnitus be 
recurrent.  38 C.F.R. § 4.87, Diagnostic Code 6260, as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  
The proposed amendment to the regulations indicated that 
tinnitus is a subjective sensation which, under certain 
circumstances, comes and goes.  59 Fed. Reg. 17297 (April 12, 
1994).  The requirement that the tinnitus be "recurrent" 
means that it might not always be present, but that it 
returns at regular intervals.  Id.  It was also noted that 
tinnitus can be caused by a number of conditions, including 
injuries, acute diseases and drug reactions.  Id.  The 
restriction that tinnitus result from trauma was eliminated 
since the severity of disability from tinnitus does not 
depend on its origin.  Id.


A. Compensable rating for tinnitus under old criteria

The evidence indicates that the veteran first incurred left 
ear tinnitus in March 1953 after a swim that also apparently 
caused his otitis media and perforated tympanic membrane.  
The veteran's service medical records indicate that he was 
hospitalized from March to May 1953 at the Hines VA Medical 
Center (VAMC) in Illinois and was diagnosed with, inter alia, 
otitis media, left.  The clinical record shows that the 
veteran at that time also complained of ringing in his left 
ear.  

A May 1995 VA audiology consultation report states the 
following:  "In 1953 [the veteran] began having intermittent 
problems with his left ear and stated that he was told he had 
a large perforation in the left tympanic membrane.  History 
is also positive for constant tinnitus, [left ear], for the 
past 40 years, occasional dizzy spells, high blood pressure 
and noise exposure."

A July 1995 audiological evaluation report comments as 
follows:  "Veteran reported constant ringing tinnitus [left 
ear], persistent for more than forty years, fluctuating in 
tone quality, believed to be secondary to ear infection that 
reportedly resulted in a tympanic membrane perforation.  
Moderately distracting."  

Similarly, a September 1997 examination for organic hearing 
loss summary report states that the "veteran reported a 
constant high-pitched swishing tinnitus [left ear] only, 
which has persisted at least since 1953.  He stated it 
started so long ago that he is unsure of the etiology, but 
thought maybe it was related to ear infections."

At his March 1998 hearing before the RO, the veteran 
testified that he first noticed his tinnitus in 1953 during 
audiological tests conducted while he was hospitalized at the 
Hines VAMC.  Transcript of Hearing at p. 3.  

Finally, at his October 1999 hearing before the Travel Board, 
the veteran, when asked if he was exposed to loud explosions 
at Fort Belvoir or at any time during his service, stated 
that he was exposed to the "rifle range and mortars and 
bazookas and things like that."  Transcript of Hearing 
(Transcript) at p. 7.  During a line of questioning seeking 
to determine whether the veteran's tinnitus may have had its 
onset as a result of acoustic trauma, the veteran stated, "I 
can't say for sure.  The first time I ever noticed the 
tinnitus was when I was having these auditory tests, you 
know, from the audiologist and that was the first time that I 
realized that I was hearing bells, or, you know, the ringing 
and swishing and different sounds."  Transcript at 7.  He 
further stated that "it would be conjecture on my part.  I'm 
not sure.  I can't say, you know, that yeah I know for a fact 
that we were at the rifle range [and that] when I came back I 
had a ringing in the ear.  I can't say that."  Transcript at 
8.  

The Board finds that the evidence is not at least in 
equipoise with respect to assigning an acoustic trauma 
etiology to the veteran's tinnitus and there is no evidence 
showing a head injury or concussion.  The evidence shows and 
the veteran has recounted on several occasions that his 
tinnitus was incurred as a result of swimming, which led to 
his hospitalization in March 1953.  Although there is 
evidence of some noise exposure during the veteran's service, 
neither the veteran nor a medical expert has linked such 
exposure to his tinnitus.  Under the old criteria, absent a 
showing of a head injury, concussion or acoustic trauma, 
tinnitus is a non-compensable disability.  The Board must 
therefore deny the veteran's claim for a compensable rating 
for tinnitus under the old criteria.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, and 
4.87a, Diagnostic Code 6260 (1998).  

B. Compensable rating for tinnitus under new criteria

The new regulations are more favorable to the veteran's 
claim, in that the requirement that tinnitus be the result of 
either head injury, concussion, or acoustic trauma has been 
removed by the 1999 amendment.  The only question under the 
new regulation is whether the veteran's tinnitus is 
recurrent.  Based on the medical evidence and the veteran's 
testimony, his tinnitus is clearly recurrent and the Board 
finds that the criteria for a 10 percent disability rating 
have been met under the new regulation.  The Board notes that 
10 percent is the maximum allowable rating for tinnitus under 
Diagnostic Code 6260.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, and 4.87, Diagnostic 
Code 6260, as amended by 64 Fed. Reg. 25202 through 25210 
(May 11, 1999).


ORDER

Entitlement to a compensable disability rating for otitis 
media, left ear, with perforated tympanic membrane is denied.

Entitlement to a compensable disability rating for tinnitus 
is denied prior to June 10, 1999.

Entitlement to a compensable disability rating for tinnitus 
is granted from June 10, 1999, subject to the applicable 
regulations governing the payment of monetary benefits.  


REMAND

Because the claim of entitlement to an increased rating for 
bilateral hearing loss is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The veteran submitted to a December 1998 VA audiometric 
examination, the results of which, when calculated in 
accordance with Table VI of 38 C.F.R. § 4.85(h), yield 
hearing impairment numeric designations of 'XI' for the right 
ear and 'II' for the left ear.  Using Table VII of 38 C.F.R. 
§ 4.85(h), the veteran's current numeric designations 
generate a ten percent disability rating.  However, the 
veteran is on the borderline between a ten and twenty percent 
rating.  If, for example, the veteran's level of speech 
discrimination for his left ear dropped just two percentage 
points since his last examination (from 92 percent to 90 
percent), his Table VI numeric designation would increase to 
'III', thereby generating a Table VII disability rating of 20 
percent.  Moreover, if his left ear puretone threshold at 
1000 Hertz increases from 50 to 55, he would establish an 
exceptional pattern of hearing impairment pursuant to 
38 C.F.R. § 4.86 and would therefore be eligible for the use 
of the more favorable Table VIA in 38 C.F.R. § 4.85(h).  In 
considering the veteran's decline in his left ear speech 
recognition (from 98 to 92) and increase in his left ear 
average pure tone threshold (from 65 to 70) between his 
audiometric examinations in September 1997 and December 1998, 
coupled with the fact that the veteran was last audio tested 
over 14 months ago, the Board finds that VA's duty to assist 
in this case requires that the veteran be afforded an 
additional audiometric examination to allow for a proper 
consideration of his claim using the most recent data 
available.  

Accordingly, this claim is REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
examined him or afforded him treatment 
for his bilateral hearing loss since the 
date of his last VA audiometric 
examination in December 1998.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to either the 
examination of or treatment rendered for 
his bilateral hearing loss.  

3.  Following receipt of any and all such 
records, the RO should afford the veteran 
a VA audiometric examination.  

4.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination without showing good cause 
may have an adverse affect upon his 
claim, to include the possible denial 
thereof.

5.  Following completion of all requested 
actions, the RO should review the claim, 
and determine whether an increased rating 
for the veteran's service-connected 
bilateral hearing loss disability can now 
be granted.  If the decision remains in 
any manner adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond thereto. The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
The case should then be returned to the 
Board for further appellate 
consideration, as warranted. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.



		
	M. W. GREENSTREET
	Board of Veterans' Appeals






 

